Citation Nr: 1513180	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a compression fracture, T12 (claimed as a neck injury).

2.  Entitlement to service connection for residuals of a compression fracture, T12.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 

4.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 24, to August 17, 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for residuals of a compression fracture, T12 (claimed as a neck injury) and a low back disability.  The Veteran appealed this rating action to the Board. 

In April 2014, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Virtual VA electronic claims file. 

In the decision below, the Board will reopen the previously denied claims for service connection for residuals of a compression fracture, T12, and low back disability, and remand the underlying claims to the RO for additional development.  These issues are, therefore, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a final and unappealed December 2004 rating decision, the RO, in part, denied the Veteran's claims for service connection for residuals of a compression fracture, T12 (claimed as a neck injury), neck injury and low back disability.

2.  The additional evidence received since the December 2004 rating decision relates to an unestablished fact necessary to substantiate the underlying claims for service connection for residuals of a neck injury and low back disability (i.e., nexus to military service). 


CONCLUSIONS OF LAW

1.  The December 2004 rating decision, wherein the RO denied service connection for residuals of compression fracture, T12 (claimed as a neck injury), is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2014). 

2.  New and material evidence has been received to reopen the claim for service connection for residuals of a compression fracture, T12 (claimed as a neck injury).  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).

3.  The December 2004 rating decision, wherein the RO denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202. 

4.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the new and material evidence issues decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The Board is granting the Veteran's petitions to reopen previously denied claims for service connection for residuals of a compression fracture, T12, and low back disability in the decision below, and remanding the underlying claims to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of these claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).

II. Analysis

The Veteran seeks to reopen previously denied claims for service connection for residuals of a compression fracture, T12, and low back disability.  He contends that although he suffered a compression fracture of his thoracic spine in a pre-service motor vehicle accident, it completely resolved and he was accepted into military service without any spine (thoracic or lumbar) deficits.  He maintains that his current thoracic and low back disabilities are a result of the physical rigors of basic training and from being kicked in the backside by his commanding officer while performing push-ups.  Transcript (T.) at pages (pgs.) 5-6)).

By a December 2004 rating action, the RO denied service connection for residuals of a compression fracture, T12 (claimed as a neck injury), and low back disability.  The RO determined that there was no evidence that the Veteran's preexisting thoracic and spine disabilities had been permanently aggravated by his period of military service.  The Veteran did not appeal the December 2004 rating action, nor did he submit any new and material evidence within one year following this decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the December 2004 rating decision became final one year later (December 2005).

In March 2010, the RO received the Veteran's petition to reopen his previously denied claims for service connection for upper and lower back disabilities.  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by the RO in March 2010).   (At his April 2014 Board hearing, clarification was provided that references to a "neck injury" meant compression fracture, T12.  (T. at p. 7.))

The Board finds that new and material evidence has been received and the claims for service connection for residuals of a compression fracture, T12, and low back disability will be reopened. 

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) ; but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence received since the RO's final December 2004 rating action includes, but is not limited to, a March 2012 report, prepared by the Veteran's treating chiropractor, B. W., D. C.  B. W., D. C. opined that prior to military service, the Veteran was healthy and active without any physical limitations, as evidenced by his ability to participate in heavy manual labor.  Dr. B. W. opined, after noting that the Veteran had sustained trauma from being struck in the low back by his commanding officer during military service and a history of post-service work injuries, that it was as likely as not that his back complaints, and possibly referred leg complaints, were related to his "Basic Training trauma."  (See March 2012 report, prepared by B. W., D. C.).  B. W., D. C.'s March 2012 report is new because it was received after the RO's final December 2004 rating action.  It is also material.  It is material because it relates to an unestablished fact that was not previously of record at the time of the final December 2004 rating action, namely that the Veteran has "back complaints" that were directly incurred as a result of military service.  This evidence creates a reasonable possibility of substantiating the claims because it provides evidence of a nexus between the Veteran's thoracic and low back disabilities and his period of military service. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims for service connection for residuals of a compression fracture, T12, and low back disability are reopened.


ORDER

New and material evidence having been received, the claims for service connection for residuals of a compression fracture, T12, and low back disability are reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claims for service connection for residuals of a compression fracture, T12, and low back disability; specifically, obtaining outstanding VA treatment reports and to schedule the Veteran for a VA examination and opinion as to the etiology of these disabilities.  The Board will discuss each reason for remand separately in the discussion below.

i) Outstanding VA treatment records

In an April 2013 written statement to the Board, the Veteran's representative indicated that the Veteran had undergone a computed tomography (CT) scan of his neck and magnetic resonance imaging (MRI) scan of his lumbar spine in late March 2012.  The Veteran's representative also reported that the Veteran was scheduled for steroid injections on his lumbar spine on April 25, 2013 at the Minneapolis, Minnesota, VA Medical Center (VAMC).  While VA treatment records, dated from April 2010 to April 2, 2013, have been uploaded to the Veteran's Virtual VA electronic claims file and contain a notation that an MRI report showed degenerative changes of the lumbar spine and that he was to be scheduled for a neurosurgical consultation of his neck and spinal injections of his lumbar spine, no additional treatment reports from the above VAMC are of record.  As the outstanding VA treatment records might contain evidence as to the etiology of the Veteran's residuals of a compression fracture, T12, and low back disability, they are constructively of record and must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
ii) VA examination and opinion

The Veteran seeks service connection for thoracic and low back disabilities.  He contends that although he injured his thoracic spine in a pre-service motor vehicle accident, he was completely asymptomatic when he entered military service.  He contends that he incurred thoracic and low back disorders during military service as a result of the physical rigors from basic training, as well as having his commanding officer kick his backside while he performed push-ups.  He contends, in the alternative, that these events permanently aggravated his preexisting asymptomatic thoracic and low back disorders.  The Veteran argues that the VA opinions of record are inadequate because they do not adequately address the aggravation component of his claims and did not include a physical evaluation of his thoracic and lumbar spines.  Thus, the Veteran maintains that he should be scheduled for a VA examination in order to properly adjudicate his claims.  (T. at pgs. 5-6).
Service treatment records reflect that the Veteran's neck and spine were evaluated as "normal" during a July 1973 enlistment examination for the United States Navy.  X-rays of the cervical spine were negative.  (See July 1973 service enlistment examination report).  The Veteran was found medially qualified for active military service.  On an accompanying Report of Medical History, the Veteran denied having had recurrent back pain.  In the notes section of the report, the examining clinician reported that the Veteran had been involved in a motor vehicle accident in November 1972 in which he had fractured his cervical vertebrae that resulted in him being hospitalized for two (2) weeks.  The examiner noted that the Veteran was healed and did not have any symptoms.  

In late July 1973, the Veteran sought treatment in sick call for post-shoulder and low back pains from marching and exercising.  He gave a history of having sustained vertebral fractures as a result of an October 1972 motor vehicle accident.  The examining clinician noted that the Veteran had been in a cast from his neck to about his iliac crest for 18 weeks.  The Veteran related that he had had very little pain since his cast had been removed.  A physical evaluation revealed pain on palpation along the Veteran's entire spinal column with complaints of pain in the lumbar region with bending and tilting.  X-rays of the cervical, thoracic and lumbar spines revealed an old fracture of the T12 and spine bifida occulta.  An August 1973 Medical Board found the Veteran "not physically qualified" for military service due to a healed compression fracture at T12, late effect, that had existed prior to service and was not aggravated therein.   

In the present case, disabilities of the thoracic or lumbar spines were not noted at the time of the Veteran's enrollment into active duty.  Therefore, clear and unmistakable evidence is required to determine both that the Veteran indeed suffered from preexisting thoracic and lumbar spine disabilities and that the disabilities were not aggravated by service.  Reports, dated in October 1972 and January and July 1973, prepared by B. O., M. D. and P. K., M. D., reflect that the Veteran was asymptomatic from a pre-service motor vehicle accident and resulting cervical spine injury.  (See October 1972 and January and July 1973 reports, prepared by B. O., and P. K., M. D., respectively).  Also of record are reports, prepared and submitted by the Mayo Clinic.  These reports show that the Veteran was involved in several post-service accidents that involved his cervical and lumbar spines (e.g., injured his back after he had lifted a tractor cab at work in February 1975; suffered a strain to the musculature of the neck after sheet metal fell against the left side of his neck and head in January 1979; complained of low back pain after he bent over to place a water pump in a motor vehicle in August 1981; struck in the neck by a heavy pallet in 1988; complained of neck and low back pain after he fell down the stairs in 1990; acute low back injury after he lifted a 400-pound table at work; and, sustained an acute low back spasm after he placed a five (5) to 10-pound box onto a shelf during the course of employment at a department store).  

In support of his claims, the Veteran submitted a March 2012 report, prepared by his treating chiropractor, B. W., D. C.  Dr. B. W. reported that the Veteran was healthy and active without any physical limitations prior to his entrance into military service, as evidenced by his ability to participate in heavy manual labor.  After noting that the Veteran had sustained trauma from being struck in the low back by his commanding officer during military service and a history of post-service work injuries, Dr. B. W. concluded that it was as likely as not that the Veteran's back complaints, and possibly referred leg complaints, were related to his "Basic Training trauma."  (See March 2012 report, prepared by B. W., D. C.). 

The Board finds Dr. B. W.'s March 2012 report to be of minimal probative value in evaluating the Veteran's claims because it is based, in part, on an inaccurate premise, namely that the Veteran sustained trauma to his back during military service (i.e., medical record evidence of the Veteran being struck in the lower back by his commanding officer's foot while performing push-ups during a training drill).  As noted above, while there is evidence of the Veteran having complained of low back and neck pain while marching and exercising during military service in late July 1973, there is no evidence that these complaints were the result of having been struck by his commanding officer in the backside while performing push-ups.  Thus, it, it is obvious that Dr. B. W. provided an opinion based on an inaccurate and unsubstantiated history and is of minimal probative value in evaluating the claims.  An assessment based on an inaccurate history supplied by the veteran is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value").

There are several VA opinions that are against the claims.  In December 2011, a VA examiner opined that the Veteran's degenerative disc disease (DDD) of the lumbar spine at L5-S1 with small protrusion par central to the right was not caused by or a result of his pre-service T12 compression fracture, but was a result of interceding/intervening work-related events.  In an addendum opinion, the VA examiner opined that the Veteran's current (then) low back symptoms were part of its normal progression.  The VA examiner reasoned that post-service treatment reports from the Mayo Clinic showed no exacerbation or aggravation of the pre-existing T12 compression fracture and that there was no medical evidence of treatment for the low back condition within five years of discharge.  

The Board finds the December 2011 VA examiner's opinions to be inadequate to evaluate the Veteran's claim for service connection for a thoracic/low back disability because he did not address whether there was clear and unmistakable evidence both that the Veteran's currently (then) diagnosed low back disability, DDD of the lumbar spine, had preexisted military service and (italics added for emphasis) had not been permanently aggravated (beyond its normal progression) therein.  In this regard, in formulating these opinions, the VA examiner did not address the Veteran's service treatment records showing that he had sought treatment for neck/shoulder and low back pain from marching and exercising.  Thus, the Board finds the December 2011 opinion and addendum inadequate upon which to evaluate the Veteran's claim for service connection for a thoracic/low back disability. 

The Board also finds VA opinions, dated in May and November 2012, inadequate to evaluate the Veteran's claims because they are internally inconsistent.  The VA examiners collectively opined that the Veteran's thoracic and lumbar spine disorders were not caused by or permanently aggravated beyond their natural progression by his military service, but were most likely the result of pre and post-service injuries.  (See May and November 2012 VA examiners' opinions).  These opinions are internally inconsistent because a condition cannot be found to have been caused or aggravated by military service.  In this regard, a condition that is found to have preexisted service, can only be granted service connection by way of aggravation.  38 U.S.C.A. § 1153 (West 2014).  It is necessary that each thoracic/lumbar spine disorder be identified as pre-existing service, of service onset or of post-service onset.

Thus, in view of the inadequacies of the private and VA opinions of record, this appeal is remanded, in part, to afford the Veteran a VA examination (not just an opinion) as to the etiology of his thoracic and low back disorders.  The Board specifically notes that a Decision Review Officer (DRO) advised the Veteran a physical examination of his spine would be afforded during a February 2012 informal conference.  (See February 2012 DRO Informal Conference Report).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment reports of the Veteran's residuals of a thoracic spine injury and low back disability, dated from April 2, 2013 to the present, from the Minneapolis, Minnesota VAMC.  All efforts to obtain these records must be documented in the Veteran's Veterans Benefits Management System (VBMS) or Virtual VA electronic claims file.

2.  After any additional evidence has been received pursuant to directive one (1) and associated with the VBMS or Virtual VA electronic claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his thoracic and low back disabilities.  The claims folder, to include the Veteran's VBMS and Virtual VA electronic claims files, must be made available to the examiner for review in connection with the examination.  

All indicated tests and studies should be performed, and the examiner should identify all diagnoses associated with the Veteran's thoracic and lumbar spines.  The examiner should then address the following:

(a) Does the Veteran have a congenital defect or a disease of the thoracic/lumbar spine? See VAOPGCPREC 82-90 (note a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran has a congenital defect of the thoracic/lumbar spine, was there additional disability due to disease or injury superimposed upon such defect during service?

(c) If the Veteran has a congenital disease, was it aggravated by military service beyond the natural progression of the disease?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

(d) For any other diagnosed thoracic and lumbar spine disorder, is there clear and unmistakable evidence of record demonstrating that the Veteran suffered from a preexisting disability at the time of his enlistment into active duty?  If so, is there clear and unmistakable evidence that this disability was not (italics added for emphasis) aggravated as a result of military service? 

Clear and unmistakable is defined as obvious or manifest. 38 C.F.R. § 3.63(d) (2014).  A complete rationale must be provided and the Veteran's and his friends' statements, Veteran's testimony, October 1972 and January and July 1973 reports, prepared by B. O., and P. K., M. D., October 2012 report, authored by B. W., D. C. and VA opinions, dated in December 2011 and May and November 2012 regarding his pre-service thoracic and lumbar spine symptomatology should be considered and discussed as well.  

(e) If it is determined that there is not clear and unmistakable evidence of preexisting thoracic and lumbar spine disabilities, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's current thoracic and lumbar spine disabilities manifested during, or as a result of, active military service, to include the Veteran's complaints of back pain from marching and exercising in late July 1973.   

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford them a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


